DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
References JP 2018-101209 and JP 2017-38326 were cited in the Written Opinion of the Japanese Office Action issued June 28th, 2022 in counterpart Japanese Patent Application No. 2018-177962.
Applicant has also cited Ueda (US 10,104,255), the English counterpart to JP 2018-101209.

Status of Claims
4.	Claims 1-12, and 17-23 are pending in this application.
	Claims 1, 2, 17, and 19-22 are currently amended.  
	
Claim Objections
5.        Claim 1 is objected to because of the following informalities:    
Claim 1, line 8, please change ***to be perform*** to ***to be performed***.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“acquiring means” in claim 20;
“control means” in claim 20; and
“display means” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 20: ‘acquiring means that acquires operational information indicating an operation performed at a second apparatus by a user’ corresponds to ‘controller 30’ enabled Fig. 2 ‘operational information acquiring unit 24’.  “An operational-information acquiring unit 24 is configured to acquire the operational information stored in the terminal apparatus 10. For example, after the user logs into the terminal apparatus 10, the operational-information acquiring unit 24 acquires the operational information including the user identification information of the user from the current terminal apparatus 10 and from another terminal apparatus 10 different from the current terminal apparatus 10. The operational-information acquiring unit 24 may acquire the operational information after the user is identified in the terminal apparatus 10.” (page 10, lines 7-17).  
(b)       Claim 20: ‘control means that causes display means to display information indicating a recommended process to be executed by the executing means after the operation' corresponds to ‘controller 30’.  “The controller 30 may cause the display unit of the UI unit 16 to display a list of information indicating recommended applications, information indicating recommended parameters, or information indicating pieces of recommended data in accordance with the priority ranks.” (page 17, lines 14-17).
(c)       Claim 20: ‘display means to display information indicating a recommended process to be executed' corresponds to ‘user interface UI unit 16’.  “A U1 unit 16 is a user interface and includes a display unit and an operable unit. The display unit is a display device, such as a liquid crystal display or an organic light emitting diode (OLED) display. The operable unit is an input device, such as a keyboard and/or a mouse. A user interface (such as a touchscreen) serving both as a display unit and an operable unit may also be used as the UT unit 16.” (page 7, lines 1-11).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
8.        Regarding Applicant’s Argument (pages 8-9):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 1, 19 and 20 have been considered but are moot because the arguments are addressed by newly cited Masui (US 2016/0337531) reference explained in the body of rejection below.  In particular newly added limitation(s) "wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user." is met by newly cited Masui (US 2016/0337531) in combination with previously cited Masui (2017/0046105).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (2017/0046105) in view of Masui (US 2016/0337531), hereinafter Masui ‘105 and Masui ‘531.

Regarding Claim 1:
Masui ‘105 discloses an information processing apparatus (Fig. 1: ‘communication terminal 30’ such as a smartphone, tablet or portable device [0035]) comprising: 
a processor (Fig. 2 ‘CPU 31; [0037-0038]), configured to:
acquire operational information indicating a first operation performed at a second apparatus (Fig. 1 ‘information processing apparatus(s) 10A-10C such as printer/scanner/fax’ [0032] via Fig. 2 ‘NFC communication unit 37/wireless communication unit 38’ [0037-0038]) by a user (Fig. 12 flowchart: “Then, the communication terminal (the authentication request unit 302) requests the information processing apparatus 10A to perform user authentication by using the user ID and the password that are input in the sign-in operation (step S14). The information processing apparatus 10A (the authentication unit 103) performs user authentication by using the user ID and the password (step S15) and notifies the communication terminal 30 of the authentication result (step S16).” [0083]; {Interpretation: wherein performing user authentication at the information processing apparatus 10A reads on the claimed ‘first operation performed at a second apparatus’}); 
cause a display (Fig. 2 ‘display unit 35’ of ‘communication terminal 30’) to display information indicating a recommended process to be executed by the executing unit after the first operation (“FIG. 7 illustrates an example of the user ID, the plug-in ID, and the apparatus ID that are stored in the storage unit 303.” [0056]; e.g. “The example illustrated in FIG. 7 indicates that the user A has utilized the plug-in .alpha. in the information processing apparatus 10A last time (most recently), has utilized the plug-ins .beta. and .gamma. in the information processing apparatus 10C last time, and has utilized the plug-in .delta. in the information processing apparatus 10B last time.” [0057]; {Interpretation: wherein the displaying of the most recently used plug-in reads on the claimed ‘recommended process to be executed’}), the recommended process being set based on the operational information (Note that the most recently used plug-in is based on the log-in of the user; “In the exemplary embodiment, as described above, the apparatus identification information and the other identification information are obtained when user authentication is successful, and the setting information is obtained based on such identification information. Thus, the setting information updating unit 111 updates the setting information when the user is authenticated by the authentication unit 103.” [0079]). 

Masui ‘105 does not expressly disclose wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.
	Masui ‘531 discloses wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user (Masui ‘531: “FIG. 11 illustrates an example of an outline of the operation procedure to update setting information. FIG. 11 illustrates a case where the image processing apparatus 10A among the image processing apparatuses 10A to 10C is operated by a user. In this example, the user logs in the image processing apparatus 10A, and then the image processing apparatus 10A performs authentication processing for login (step S10) and plug-in display processing for displaying available plug-ins (step S20).  Subsequently, when the user performs an operation of selecting a plug-in, the image processing apparatus 10A performs UI screen display processing (step S30) for displaying a UI screen (the UI screens B1 and B2 illustrated in FIGS. 6A and 6B are examples) on the basis of setting information. Subsequently, the user operates the UI screen to perform an operation for using a function implemented by the plug-in, and then the image processing apparatus 10A performs setting information-related processing (step S40) for referring to and updating the setting information stored in the image processing apparatus 10A in accordance with the user operation. For example, if the user provides an execution instruction after changing the file name to “purchase of management software” on the screen illustrated in FIG. 6A, changed setting information is stored in the memory 302. For example, in FIG. 7A, the information described in the first row is stored. After that, when the user performs an operation of finishing using the function, the image processing apparatus 10A performs notification processing (step S50) for notifying the other image processing apparatuses 10 that the setting information has been updated.  After the image processing apparatus 10A has transmitted an update notification to the image processing apparatuses 10B and 10C in the notification processing, the image processing apparatuses 10B and 10C perform determination processing (step S60) for determining whether or not the setting information for which the update notification has been provided is to be updated in the image processing apparatuses 10B and 10C. The determination processing will be described below with reference to FIG. 13. In this example, it is assumed that the image processing apparatus 10B determines to update the setting information, whereas the image processing apparatus 10C determines not to update the setting information. After determining to update the setting information, the image processing apparatus 10B requests the setting information to the image processing apparatus 10A, and the image processing apparatus 10A transmits the requested setting information. Accordingly, update processing (step S70) is performed in which the image processing apparatus 10B updates the setting information.” [0080-0082]).
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.  The suggestion/motivation for doing so is to have ‘a configuration without a server for managing setting information’ as disclosed by Masui ‘531 in the Background of Invention.  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the recommended process includes using a result of the first operation performed at the second apparatus (Masui ‘531 “when the user performs an operation of finishing using the function, the image processing apparatus 10A performs notification processing (step S50) for notifying the other image processing apparatuses 10 that the setting information has been updated.  After the image processing apparatus 10A has transmitted an update notification to the image processing apparatuses 10B and 10C in the notification processing, the image processing apparatuses 10B and 10C perform determination processing (step S60) for determining whether or not the setting information for which the update notification has been provided is to be updated in the image processing apparatuses 10B and 10C.” [0080-0082]). 
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process includes using a result of the first operation performed at the second apparatus.  The suggestion/motivation for doing so is to have ‘a configuration without a server for managing setting information’ as disclosed by Masui ‘531 in the Background of Invention.  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: 
identify the user (Masui ‘105: “When the UI unit 301 accepts, for example, an operation for specifying the information processing apparatus 10 which the user wishes to utilize and an operation for inputting a user identification (ID) and a password, the authentication request unit 302 requests the specified information processing apparatus 10 to perform user authentication by using the input information.” [0049]), wherein the processor causes the display to display the information indicating the recommended process when identifying the user (Masui ‘105: “The plug-in management unit 108 of the information processing apparatus 10 manages the setting information used in such a manner, by storing the setting information in the storage unit 120 on a per-plug-in and per-user basis. In this way, the storage unit 120 stores setting information that is information for indicating a condition in which the user has utilized the function of the information processing apparatus 10.” [0067]). 

Regarding Claim 4:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 2, wherein the processor: 
identify the user (Masui ‘105: “When the UI unit 301 accepts, for example, an operation for specifying the information processing apparatus 10 which the user wishes to utilize and an operation for inputting a user identification (ID) and a password, the authentication request unit 302 requests the specified information processing apparatus 10 to perform user authentication by using the input information.” [0049]), wherein the processor causes the display to display the information indicating the recommended process when identifying the user (Masui ‘105: “The plug-in management unit 108 of the information processing apparatus 10 manages the setting information used in such a manner, by storing the setting information in the storage unit 120 on a per-plug-in and per-user basis. In this way, the storage unit 120 stores setting information that is information for indicating a condition in which the user has utilized the function of the information processing apparatus 10.” [0067]). 

Regarding Claim 5:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the processor causes the display to display recommended application software that realizes the recommended process and a recommended parameter used in the recommended application software (Masui ‘105: “The plug-in controller 27 performs processes, such as adding a plug-in, deleting a plug-in, controlling execution of a plug-in, and controlling setting information. The term " setting information" used herein refers to information for indicating a condition in which a process is performed when a function of the information processing apparatus 10 is carried out. For example, setting information is information for indicating a condition in which a function of a plug-in used by the information processing apparatus 10 is carried out. In the exemplary embodiment, setting information is stored on a per user basis. For example, in the case where the scan service 231 is utilized, information such as a path indicating a storage destination, a file name, and an output file format is stored as setting information. The plug-in controller 27 performs the aforementioned processes for a plug-in for transferring a file obtained by scanning and a plug-in for printing via a cloud server.” [0045]). 

Regarding Claim 6:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 2, wherein the processor causes the display to display recommended application software that realizes the recommended process and a recommended parameter used in the recommended application software (Masui ‘105: “The plug-in controller 27 performs processes, such as adding a plug-in, deleting a plug-in, controlling execution of a plug-in, and controlling setting information. The term " setting information" used herein refers to information for indicating a condition in which a process is performed when a function of the information processing apparatus 10 is carried out. For example, setting information is information for indicating a condition in which a function of a plug-in used by the information processing apparatus 10 is carried out. In the exemplary embodiment, setting information is stored on a per user basis. For example, in the case where the scan service 231 is utilized, information such as a path indicating a storage destination, a file name, and an output file format is stored as setting information. The plug-in controller 27 performs the aforementioned processes for a plug-in for transferring a file obtained by scanning and a plug-in for printing via a cloud server.” [0045]). 

Regarding Claim 7:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 3, wherein the processor causes the display to display recommended application software that realizes the recommended process and a recommended parameter used in the recommended application software (Masui ‘105: “The plug-in controller 27 performs processes, such as adding a plug-in, deleting a plug-in, controlling execution of a plug-in, and controlling setting information. The term " setting information" used herein refers to information for indicating a condition in which a process is performed when a function of the information processing apparatus 10 is carried out. For example, setting information is information for indicating a condition in which a function of a plug-in used by the information processing apparatus 10 is carried out. In the exemplary embodiment, setting information is stored on a per user basis. For example, in the case where the scan service 231 is utilized, information such as a path indicating a storage destination, a file name, and an output file format is stored as setting information. The plug-in controller 27 performs the aforementioned processes for a plug-in for transferring a file obtained by scanning and a plug-in for printing via a cloud server.” [0045]). 

Regarding Claim 8:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 4, wherein the processor causes the display to display recommended application software that realizes the recommended process and a recommended parameter used in the recommended application software (Masui ‘105: “The plug-in controller 27 performs processes, such as adding a plug-in, deleting a plug-in, controlling execution of a plug-in, and controlling setting information. The term " setting information" used herein refers to information for indicating a condition in which a process is performed when a function of the information processing apparatus 10 is carried out. For example, setting information is information for indicating a condition in which a function of a plug-in used by the information processing apparatus 10 is carried out. In the exemplary embodiment, setting information is stored on a per user basis. For example, in the case where the scan service 231 is utilized, information such as a path indicating a storage destination, a file name, and an output file format is stored as setting information. The plug-in controller 27 performs the aforementioned processes for a plug-in for transferring a file obtained by scanning and a plug-in for printing via a cloud server.” [0045]). 

Regarding Claim 9:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the processor changes the recommended process in accordance with a type of the second apparatus (Masui ‘105: FIGS. 8A and 8B illustrate examples of user interface (UI) screens displayed on a UI unit wherein the plug-in that is used is read out from storage unit 303 as shown in Fig. 7.   FIG. 8A illustrates a UI screen B1 that is displayed when a scan function is provided.  [0061-0064]; FIG. 8B illustrates a UI screen B2 that is displayed when a fax function is provided. [0065-0067]). 

Regarding Claim 10:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 2, wherein the processor changes the recommended process in accordance with a type of the second apparatus (Masui ‘105: FIGS. 8A and 8B illustrate examples of user interface (UI) screens displayed on a UI unit wherein the plug-in that is used is read out from storage unit 303 as shown in Fig. 7.   FIG. 8A illustrates a UI screen B1 that is displayed when a scan function is provided.  [0061-0064]; FIG. 8B illustrates a UI screen B2 that is displayed when a fax function is provided. [0065-0067]). 

Regarding Claim 11:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 3, wherein the processor changes the recommended process in accordance with a type of the second apparatus (Masui ‘105: FIGS. 8A and 8B illustrate examples of user interface (UI) screens displayed on a UI unit wherein the plug-in that is used is read out from storage unit 303 as shown in Fig. 7.   FIG. 8A illustrates a UI screen B1 that is displayed when a scan function is provided.  [0061-0064]; FIG. 8B illustrates a UI screen B2 that is displayed when a fax function is provided. [0065-0067]). 

Regarding Claim 12:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 4, wherein the processor changes the recommended process in accordance with a type of the second apparatus (Masui ‘105: FIGS. 8A and 8B illustrate examples of user interface (UI) screens displayed on a UI unit wherein the plug-in that is used is read out from storage unit 303 as shown in Fig. 7.   FIG. 8A illustrates a UI screen B1 that is displayed when a scan function is provided.  [0061-0064]; FIG. 8B illustrates a UI screen B2 that is displayed when a fax function is provided. [0065-0067]). 

Regarding Claim 17:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the processor changes the recommended process in accordance with a parameter used in the first operation (Masui ‘531 “when the user performs an operation of finishing using the function, the image processing apparatus 10A performs notification processing (step S50) for notifying the other image processing apparatuses 10 that the setting information has been updated.  After the image processing apparatus 10A has transmitted an update notification to the image processing apparatuses 10B and 10C in the notification processing, the image processing apparatuses 10B and 10C perform determination processing (step S60) for determining whether or not the setting information for which the update notification has been provided is to be updated in the image processing apparatuses 10B and 10C.” [0080-0082]). 
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the processor changes the recommended process in accordance with a parameter used in the first operation.  The suggestion/motivation for doing so is to have ‘a configuration without a server for managing setting information’ as disclosed by Masui ‘531 in the Background of Invention.  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 17.

Regarding Claim 18:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to claim 1, wherein the operational information includes information indicating application software used in the second apparatus and information indicating a parameter used in the application software (Masui ‘105: e.g. ‘most recently used plug-in’ [0056] and claim 1; Also see Fig. 11 ‘setting information data’ [0077-0080]). 

Regarding Claim 19:
Masui ‘105 discloses a non-transitory computer readable medium storing a program (Masui ‘105: e.g. Fig. 2 “The CPU 31 executes a program stored in the ROM 33 or the flash memory 34 by using the RAM 32 as its workspace to control operations of the individual components of the communication terminal 30.” [0037]) causing a computer of an information processing apparatus (Masui ‘105: Fig. 1: ‘communication terminal 30’ such as a smartphone, tablet or portable device [0035]) to execute a process for processing information, the process comprising: 
acquiring operational information indicating a first operation performed by a user at a second apparatus other than the information processing apparatus (Masui ‘105: Fig. 1 ‘information processing apparatus(s) 10A-10C such as printer/scanner/fax’ [0032]) by a user (Masui ‘105: Fig. 12 flowchart: “Then, the communication terminal (the authentication request unit 302) requests the information processing apparatus 10A to perform user authentication by using the user ID and the password that are input in the sign-in operation (step S14). The information processing apparatus 10A (the authentication unit 103) performs user authentication by using the user ID and the password (step S15) and notifies the communication terminal 30 of the authentication result (step S16).” [0083]; {Interpretation: wherein performing user authentication at the information processing apparatus 10A reads on the claimed ‘first operation performed at a second apparatus’}); and
displaying information indicating a recommended process to be executed by the information processing apparatus after the first operation (Masui ‘105: “FIG. 7 illustrates an example of the user ID, the plug-in ID, and the apparatus ID that are stored in the storage unit 303.” [0056]; e.g. “The example illustrated in FIG. 7 indicates that the user A has utilized the plug-in .alpha. in the information processing apparatus 10A last time (most recently), has utilized the plug-ins .beta. and .gamma. in the information processing apparatus 10C last time, and has utilized the plug-in .delta. in the information processing apparatus 10B last time.” [0057]; {Interpretation: wherein the displaying of the most recently used plug-in reads on the claimed ‘recommended process to be executed’}), the recommended process being set based on the operational information (Masui ‘105: Note that the most recently used plug-in is based on the log-in of the user; “In the exemplary embodiment, as described above, the apparatus identification information and the other identification information are obtained when user authentication is successful, and the setting information is obtained based on such identification information. Thus, the setting information updating unit 111 updates the setting information when the user is authenticated by the authentication unit 103.” [0079]). 

Masui ‘105 does not expressly disclose wherein the recommended process is a process predicted to be performed at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.
	Masui ‘531 discloses wherein the recommended process is a process predicted to be performed at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user (Masui ‘531: “FIG. 11 illustrates an example of an outline of the operation procedure to update setting information. FIG. 11 illustrates a case where the image processing apparatus 10A among the image processing apparatuses 10A to 10C is operated by a user. In this example, the user logs in the image processing apparatus 10A, and then the image processing apparatus 10A performs authentication processing for login (step S10) and plug-in display processing for displaying available plug-ins (step S20).  Subsequently, when the user performs an operation of selecting a plug-in, the image processing apparatus 10A performs UI screen display processing (step S30) for displaying a UI screen (the UI screens B1 and B2 illustrated in FIGS. 6A and 6B are examples) on the basis of setting information. Subsequently, the user operates the UI screen to perform an operation for using a function implemented by the plug-in, and then the image processing apparatus 10A performs setting information-related processing (step S40) for referring to and updating the setting information stored in the image processing apparatus 10A in accordance with the user operation. For example, if the user provides an execution instruction after changing the file name to “purchase of management software” on the screen illustrated in FIG. 6A, changed setting information is stored in the memory 302. For example, in FIG. 7A, the information described in the first row is stored. After that, when the user performs an operation of finishing using the function, the image processing apparatus 10A performs notification processing (step S50) for notifying the other image processing apparatuses 10 that the setting information has been updated.  After the image processing apparatus 10A has transmitted an update notification to the image processing apparatuses 10B and 10C in the notification processing, the image processing apparatuses 10B and 10C perform determination processing (step S60) for determining whether or not the setting information for which the update notification has been provided is to be updated in the image processing apparatuses 10B and 10C. The determination processing will be described below with reference to FIG. 13. In this example, it is assumed that the image processing apparatus 10B determines to update the setting information, whereas the image processing apparatus 10C determines not to update the setting information. After determining to update the setting information, the image processing apparatus 10B requests the setting information to the image processing apparatus 10A, and the image processing apparatus 10A transmits the requested setting information. Accordingly, update processing (step S70) is performed in which the image processing apparatus 10B updates the setting information.” [0080-0082]).
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.  The suggestion/motivation for doing so is to have ‘a configuration without a server for managing setting information’ as disclosed by Masui ‘531 in the Background of Invention.  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 19.

Regarding Claim 20:
Masui ‘105 discloses an information processing apparatus (Fig. 1: ‘communication terminal 30’ such as a smartphone, tablet or portable device [0035]) comprising: 
acquiring means (Fig. 2 ‘NFC communication unit 37/wireless communication unit 38’ [0037-0038]) that acquires operational information indicating a first operation performed at a second apparatus (Fig. 1 ‘information processing apparatus(s) 10A-10C such as printer/scanner/fax’ [0032]) by a user (Fig. 12 flowchart: “Then, the communication terminal (the authentication request unit 302) requests the information processing apparatus 10A to perform user authentication by using the user ID and the password that are input in the sign-in operation (step S14). The information processing apparatus 10A (the authentication unit 103) performs user authentication by using the user ID and the password (step S15) and notifies the communication terminal 30 of the authentication result (step S16).” [0083]; {Interpretation: wherein performing user authentication at the information processing apparatus 10A reads on the claimed ‘first operation performed at a second apparatus’}); and 
control means (Fig. 2 ‘CPU 31’ of ‘communication terminal 30’) that causes display means (Fig. 2 ‘display unit 35’ of ‘communication terminal 30’) to display information indicating a recommended process to be executed by the information processing apparatus after the first operation (“FIG. 7 illustrates an example of the user ID, the plug-in ID, and the apparatus ID that are stored in the storage unit 303.” [0056]; e.g. “The example illustrated in FIG. 7 indicates that the user A has utilized the plug-in .alpha. in the information processing apparatus 10A last time (most recently), has utilized the plug-ins .beta. and .gamma. in the information processing apparatus 10C last time, and has utilized the plug-in .delta. in the information processing apparatus 10B last time.” [0057]; {Interpretation: wherein the displaying of the most recently used plug-in reads on the claimed ‘recommended process to be executed’}), the recommended process being set based on the operational information (Note that the most recently used plug-in is based on the log-in of the user; “In the exemplary embodiment, as described above, the apparatus identification information and the other identification information are obtained when user authentication is successful, and the setting information is obtained based on such identification information. Thus, the setting information updating unit 111 updates the setting information when the user is authenticated by the authentication unit 103.” [0079]).

Masui ‘105 does not expressly disclose wherein the recommended process is a process predicted to be performed at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.
	Masui ‘531 discloses wherein the recommended process is a process predicted to be performed at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user (Masui ‘531: “FIG. 11 illustrates an example of an outline of the operation procedure to update setting information. FIG. 11 illustrates a case where the image processing apparatus 10A among the image processing apparatuses 10A to 10C is operated by a user. In this example, the user logs in the image processing apparatus 10A, and then the image processing apparatus 10A performs authentication processing for login (step S10) and plug-in display processing for displaying available plug-ins (step S20).  Subsequently, when the user performs an operation of selecting a plug-in, the image processing apparatus 10A performs UI screen display processing (step S30) for displaying a UI screen (the UI screens B1 and B2 illustrated in FIGS. 6A and 6B are examples) on the basis of setting information. Subsequently, the user operates the UI screen to perform an operation for using a function implemented by the plug-in, and then the image processing apparatus 10A performs setting information-related processing (step S40) for referring to and updating the setting information stored in the image processing apparatus 10A in accordance with the user operation. For example, if the user provides an execution instruction after changing the file name to “purchase of management software” on the screen illustrated in FIG. 6A, changed setting information is stored in the memory 302. For example, in FIG. 7A, the information described in the first row is stored. After that, when the user performs an operation of finishing using the function, the image processing apparatus 10A performs notification processing (step S50) for notifying the other image processing apparatuses 10 that the setting information has been updated.  After the image processing apparatus 10A has transmitted an update notification to the image processing apparatuses 10B and 10C in the notification processing, the image processing apparatuses 10B and 10C perform determination processing (step S60) for determining whether or not the setting information for which the update notification has been provided is to be updated in the image processing apparatuses 10B and 10C. The determination processing will be described below with reference to FIG. 13. In this example, it is assumed that the image processing apparatus 10B determines to update the setting information, whereas the image processing apparatus 10C determines not to update the setting information. After determining to update the setting information, the image processing apparatus 10B requests the setting information to the image processing apparatus 10A, and the image processing apparatus 10A transmits the requested setting information. Accordingly, update processing (step S70) is performed in which the image processing apparatus 10B updates the setting information.” [0080-0082]).
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is a process predicted to be perform at the information processing apparatus by the user subsequent to the first operation performed at the second apparatus by the user.  The suggestion/motivation for doing so is to have ‘a configuration without a server for managing setting information’ as disclosed by Masui ‘531 in the Background of Invention.  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 20.

Regarding Claim 21:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to Claim 1, wherein the recommended process is predicted based on history information between the second apparatus used by the user and the information processing apparatus used by the user subsequently to the second apparatus (Masui ‘531 “FIGS. 7A to 7D illustrate examples of information stored in the memory 302. In FIG. 7A, for example, a user ID “U001” of user A, setting information including a folder name in a storage area “approval document” and a file name “purchase of management software”, and a time stamp “3/1/20xx 15:00” are associated with a plug-in ID “P001”, which is a plug-in ID of a plug-in that implements the function of transferring a scan file. Also, “U001”, “approval document”, “conclusion of maintenance contract”, and “2/25/20xx 14:30”, and “U001”, “transportation cost”, “receipt of Fuji Hotel”, and “2/10/20xx 10:30” are associated with the plug-in ID “P001”. In this way, the memory 302 stores a history of setting information used in the function implemented by the plug-in (transfer a scan file). In this example, individual pieces of setting information are stored for different time stamps even if the user ID is the same. Alternatively, setting information corresponding to an old time stamp may be overwritten with setting information corresponding to a new time stamp. In this case, only the latest setting information is stored as a history of setting information.” [0053]). 
Masui ‘105 in view of Masui ‘531 are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is predicted based on history information between the second apparatus used by the user and the information processing apparatus used by the user subsequently to the second apparatus.  The suggestion/motivation for doing so is to ‘store the latest setting information’ as disclosed by Masui ‘531 at ¶ [0053].  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531 to obtain the invention as specified in claim 21.

Regarding Claim 22:
The proposed combination of Masui ‘105 in view of Masui ‘531 further discloses the information processing apparatus according to Claim 21, wherein the recommended process is a process with a highest usage frequency predicted to be performed by the information processing apparatus subsequent to the operation performed at the second apparatus in the history information (Masui ‘531: “The pulldown menu illustrated in FIG. 10D is an example of a history of plural pieces of setting information that are displayed in accordance with a user operation. The plug-in display/selection unit 103 determines the arrangement order of the pieces of setting information. In this example, the plug-in display/selection unit 103 determines the arrangement order of the history of setting information in accordance with the frequency at which the setting information has previously been set on the basis of selection frequency information in the setting information. In the example illustrated in FIG. 10D, the selection frequency of “400 dpi”, which has been selected three times, is the highest, and the selection frequency decreases in the order of “200 dpi”, which has been selected twice, and “1200 dpi”, which has been selected once. Thus, the plug-in display/selection unit 103 determines this order as an arrangement order.” [0078]).
Masui ‘105 in view of Masui ‘531  are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing settings for a user of a multifunction printing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is a process with a highest usage frequency predicted to be performed by the information processing apparatus subsequent to the operation performed at the second apparatus in the history information.  The suggestion/motivation for doing so is to determine the order based on selection frequency information as disclosed by Masui ‘531 at least at ¶ [0078].  Therefore, it would have been obvious to combine Masui ‘105 with Masui ‘531  to obtain the invention as specified in claim 22.

14.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Masui ‘105 in view of Masui ‘531 as applied to claim 1 above, and further in view of B T et al. (US 2019/0146726).

Regarding Claim 23:
The proposed combination of Masui ‘105 in view of Masui ‘531  discloses the information processing apparatus according to Claim 1, however they do not expressly disclose wherein the recommended process is predicted based on machine learning.
B T discloses wherein the recommended process is predicted based on machine learning (B T: “During operation, recommendation unit 108 may recommend a printer, printer settings or combination of the printer and printer settings based on a given print job using the predictive model. In one example, recommendation unit 108 may retrieve attribute data associated with the given print job. Further, recommendation unit 108 may retrieve the printer, printer settings or the combination of the printer and printer settings corresponding to the retrieved attribute data in the predictive model. In one example, recommendation unit 108 may compare the retrieved attribute data with attribute data associated with each print job in the predictive model. Further, recommendation unit 108 may select an attribute data from the predictive model, which is substantially matching the retrieved attribute data. Furthermore, recommendation unit 108 may recommend/provide the printer, printer settings or combination of printer and printer settings corresponding to the selected attribute data based on the user ratings.” [0017]).
Masui ‘105, Masui ‘531 & B T are combinable because they are from the same field of endeavor of image processing; e.g. all references disclose methods of customizing the settings on a multi-function peripheral MFP for different users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the recommended process is predicted based on machine learning.
The suggestion/motivation for doing so is to make recommendations based on user’s needs or ratings as disclosed by B T at ¶ [0033; 0042].  Therefore, it would have been obvious to combine Masui ‘105, Masui ‘531 & B T to obtain the invention as specified in claim 23.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677